PER CURIAM.
Vera Lane appeals an adverse order in a workers’ compensation matter. Because the notice of appeal appeared to have been filed in excess of 30 days after the date of mailing of the order at issue, we directed appellant to show cause why the appeal should not be dismissed as untimely. Counsel for appellant responds, explaining that although she timely prepared a notice of appeal, a clerical error on the part of her staff resulted in the notice not being *638delivered to a courier service for overnight delivery until after the time for initiating an appeal had already expired. We are not at liberty, however, to overlook the jurisdictional defect arising from the untimely filing in this case. Accordingly, the appeal is dismissed for lack of jurisdiction.
APPEAL DISMISSED.
VAN NORTWICK, PADOVANO, and POLSTON, JJ., concur.